Citation Nr: 1757815	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1975 to April 1978.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in September 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is only service-connected for a left eye disability, rated as 30 percent disabling. During the entire period on appeal, the Veteran did not meet the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. § 4.16(a). However, the record indicates that the Veteran stopped working in 2007. The Veteran testified at his September 2017 Board hearing that he was suspended from his job at a chemical plant because he had not seen that chemicals were leaking from the pipeline. Additionally, an August 2016 VA examiner found that any job requiring depth perception would disqualify the Veteran due to his left eye disability. 

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b). If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. (2001); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b). 

The Director should consider the August 2016 VA medical examiner's opinion that the Veteran is disqualified from working any job that requires depth perception and the Veteran's September 2017 testimony that he was fired from his last job because he could not see safety risks.

2. If the claim is denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




